department of the treasury internal_revenue_service washington d c date cc dom fs proc tl-n-6019-98 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer period period period dollar_figurek production producers produced product dollar_figurel dollar_figurem dollar_figuren dollar_figureo court court opinion dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez date a date b year c date d issue dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure whether the taxpayer’s claim for a refund in the amount of dollar_figurek for period is barred by the statute_of_limitations or whether the mitigation provisions at sec_1311 - apply to mitigate the effect of the statute_of_limitations and allow payment of a refund conclusion the taxpayer’s claim for a refund in the amount of dollar_figurek for period is barred by the statute_of_limitations but the mitigation provisions at sec_1311 - may apply to mitigate the effect of the statute_of_limitations for the limited purpose of allowing the taxpayer to write off the deductions for production expenses which arose as a result of items produced in period and which were disallowed but only to the extent that such production expenses are in proportion to installment payments received during period facts the taxpayer a production company enters into contracts with producers whereby it pays royalties to the producers in exchange for the exclusive production and selling rights for the full term of the product’s copyright in the united_states prior to being examined by the service the taxpayer’s practice was to deduct producers’ royalties in full each year instead of treating such royalties as part of cost_of_goods_sold for purposes of computing gross_profit on installment_sales the taxpayer’s returns for period period and period were examined by the service the revenue_agent assigned to examine period recommended that the taxpayer include producers’ royalties in cost_of_goods_sold on an installment_plan and therefore write them off over the years by decreasing the percentage of the full sale price that is considered gross_profit reportable over the years in proportion to the installment payments instead of deducting the full amount of minimum_royalty guarantees in period the taxpayer would then be entitled to deduct costs over the years it received installment payments by decreasing the percentage of the full sales_price that is considered gross_profit reportable in a given year in proportion to the installment payments received that year the taxpayer initially agreed to this adjustment hereinafter referred to as the deferred gross_profit issue and period was closed by the agent with an agreed total assessment for the year of dollar_figurel the taxpayer later decided to contest the deferred gross_profit issue by filing a period refund claim followed by an amended_refund_claim for dollar_figurem the service tentatively determined that it would allow the taxpayer’s refund claim with respect to the deferred gross_profit issue which would have resulted in a reduction in the taxpayer’s taxable_income by dollar_figuren and would have warranted the conclusion that the taxpayer overpaid income taxes for period in the amount of dollar_figurem notwithstanding these facts the irs denied the taxpayer’s claim_for_refund because it offset the disallowance of certain royalty expenses claimed by the taxpayer a new issue this disallowance increased the taxpayer’s taxable_income by dollar_figureo the taxpayer then filed a refund_suit contesting the denial of its refund claim relating to period although the service had administratively developed the deferred gross_profits issue only as it pertained to producers’ royalties the government attorney who defended the case decided to further include other expenses as adjustments to costs of goods sold on an installment_plan and therefore defer the write off of such expenses in proportion to the installment payments received in subsequent years the court granted the government’s motion for summary_judgment holding that the taxpayer was not entitled to deduct advance royalty payments made in period in full on its period tax_return instead the taxpayer’s advance royalty payments were required to be capitalized and spread over the period up until which they were overtaken by earned royalties additionally the court held that the taxpayer was required to similarly capitalize certain production expenses and the taxpayer’s royalty payments to producers had to be treated as part of cost of good sold on an installment_plan see court opinion although the court fully sustained the government’s position for period the statute_of_limitations barred the service from making an assessment in the amount of dollar_figurep with respect to period prior to the issuance of the court’s opinion the revenue_agent assigned to examine period sec_2 and had prepared a report describing the proposed adjustments to tax the report incorporated the same methodology as the period report with respect to the deferred gross_profit issue the issue of the inclusion of producers’ royalties in cost_of_goods_sold was initially agreed to by the taxpayer for period sec_2 and and resulted in adjusting taxable_income in the following amounts a decrease in taxable_income in the amount of dollar_figureq for period and an increase in taxable_income in the amount of dollar_figurer for period at the time the revenue agent’s report for period sec_2 and was prepared certain proposed adjustments regarding royalty expenses and commission income were not agreed to by the taxpayer accordingly the case was sent to appeals appeals did not settle these issues but instead invited the taxpayer to file protective claims for refund with respect to period sec_2 and as the statutes of limitation on these periods were soon to expire the taxpayer filed protective claims for refund for each period seeking refunds of dollar_figures and dollar_figuret respectively such protective claims related only to the royalty expense and commission income issues the taxpayer filed no protective claims with respect to the issues of deferred gross_profit or production expenses prior to the expiration of the statutes of limitation the protective claims were filed years prior to the court’s opinion insofar as the court upheld inclusion of production expenses as costs of goods sold and the service had not initially proposed these adjustments the court decision resulted in further adjustments to the taxpayer’s period and period returns in addition to those set forth in the original revenue agent’s report as noted above the court ruled in the government’s favor on inter alia the deferred gross_profit issue the taxpayer was not entitled to deduct certain expenses in full on its period return but instead had to include such expenses as cost_of_goods_sold on an installment_plan and write them off ratably over the same tax periods in which the total sales_price was allowed to be spread some of the expenses that the court determined had to be included in costs of goods sold and could not be fully deducted immediately had not been included as costs of goods sold in the original revenue agent’s report therefore based on the court’s decision the service made additional adjustments to the taxpayer’s period and period tax_liability prior to execution of a form_870 the net_adjustment to the tax_return for period was a reduction of income of dollar_figureu the amount of the reduction was computed by taking the reduction of income proposed in the original revenue agent’s report ie a reduction of dollar_figureq and adding to it an increase in income of dollar_figurev based on the court’s decision that certain other expenses could not be immediately deducted but instead had to be included in cost_of_goods_sold on the installment_plan method of reporting income therefore some deductions allowed in the original revenue agent’s report for period were disallowed although the statute_of_limitations for assessment had expired with respect to period the service was permitted to reduce the amount of the overpayment by making an adjustment offsetting the increase in tax against the amount of the overpayment see 284_us_281 for period the taxpayer’s gross_profit would have been reduced from dollar_figurer to negative dollar_figurew by the inclusion as cost_of_goods_sold of production and royalty expenses although the original revenue agent’s report adjusted gross_profits to include producers’ royalties as an adjustment to cost_of_goods_sold the court further included other production expenses in costs of goods sold however no negative adjustment to the taxpayer’s gross_profits for period was allowed as such a negative adjustment would have resulted in an additional refund_or_credit and the statute_of_limitations for claiming such a refund_or_credit had expired the allowable refund was limited to the amounts resulting from the royalty expense commission income and carryback adjustments because only those amounts were protected by the protective claim_for_refund filed with respect to period thus it was determined that the taxpayer would be allowed a refund for period in the amount of dollar_figurex the revenue agent’s report includes a computation showing that the taxpayer overpaid its income taxes in period by dollar_figurey however only dollar_figurex was allowed since it was determined that dollar_figurez was barred by the statute_of_limitations this dollar_figurez is the amount the taxpayer seeks to recover under the mitigation provisions the form_870 executed by the taxpayer covered several tax periods including period sec_2 and the form_870 included the following language your consent will not prevent you from filing a claim_for_refund after you have paid the tax if you later believe you are so entitled if you later file a claim and the service disallows it you may file suit_for_refund in a district_court or in the united_states court of claims but you may not file a petition with the united_states tax_court the form_870 further included a typed notation which postponed the assessing of the deficiency until the overassessments were acted upon by the joint_committee on taxation the service advised the taxpayer that the joint_committee took no exception to the deficiencies and overassessments determined for period sec_2 and on date a on date b the taxpayer requested a refund in the amount of dollar_figurez by filing a form 1120x for period hereinafter the year c claim the year c claim alleges that the statute_of_limitations for period remains open because of the effect of the mitigation provisions the statement explaining adjustment to income attached to the year z claim states in pertinent part with respect to period the taxpayer’s overpayment_of_tax has been reduced by a timing adjustment not originally proposed by the irs with respect to the deferred gross_profit issue but the taxpayer’s overpayment_of_tax for period was not increased by the customary correlative_adjustment because the taxpayer’s then extant claim_for_refund did not raise the deferred gross_profit issue because the correlative period adjustment followed from a period adjustment which had not originally been proposed by the irs the taxpayer takes the position that the applicable determination within the meaning of sec_1313 was made on date a when the joint_committee took no exception to the form_870 agreement between the internal_revenue_service and the taxpayer apparently the taxpayer is asserting that because the amount of the refund allowed in the form_870 for period is less than the amount of the overpayment determined for period in the original revenue agent’s report this payment of a reduced refund constitutes the final disposition of a claim_for_refund within the meaning of sec_1313 law and analysis for the mitigation provisions to apply certain conditions must be met first a determination as defined in sec_1313 - regarding the treatment of an item_of_income a deduction or credit or the basis of the property an item for an open_year must establish that the same item has been treated erroneously in another year second the determination must fall within one of the circumstances of adjustment described in sec_1312 - third on the date of the determination correction of the error in the closed_year must be prevented or barred by some provision or rule_of law and finally depending on which circumstance of adjustment applies either an inconsistent_position must be maintained by the party against whom mitigation will operate sec_1311 or the correction of the error must not have been barred at the time the party for whom mitigation will operate first maintained its position sec_1311 assuming these conditions are met the error may be corrected by attributing income or deductions to the correct year or taxpayer or by establishing the correct basis_of_property if correction of the error results in a refund the taxpayer may obtain a refund by filing a claim_for_refund within one year from the date of the determination similarly if the result is a deficiency the commissioner has one year to send a notice_of_deficiency determination the determination referred to in sec_1311 and sec_1312 is specifically defined in sec_1313 to mean the following four types of actions a decision by the tax_court or a judgment decree or other order by any court of competent jurisdiction that has become final a closing_agreement made under sec_7121 a final disposition by the service of a claim_for_refund an agreement between the taxpayer and the service in accordance with regulations prescribed by the secretary the taxpayer contends that the form_870 executed in this case constitutes a determination within the meaning of sec_1312 because it is equivalent to a final disposition by the service of a claim_for_refund in our prior field_service_advice memorandum we advised that the determination requirement had not been met because although the amount of the overpayment proposed in the original revenue agent’s report was reduced by way of the form_870 agreement the taxpayer had never filed a claim_for_refund with respect to the deferred gross_profit production expense issue as noted above the taxpayer did file protective claims for refund in order to hold open the statute_of_limitations but the protective claims related only to other issues not the deferred gross_profit and production expense issues thus the statute_of_limitations for claiming a refund with respect to the deferred gross_profit issue had expired the taxpayer is relying on the double disallowance of a deduction circumstance of adjustment at sec_1312 which is discussed in more detail below the taxpayer has correctly pointed out that in order to establish applicability of the double disallowance of a deduction circumstance of adjustment correction of the error by way of a claim_for_refund must not have been barred at the time the taxpayer first maintained in writing before the service or the tax_court that it was entitled to the deduction or credit in the year at issue in the determination proceeding in the prior field_service_advice memorandum we determined that insofar as the taxpayer’s claim_for_refund with respect to period was filed on date b and the statute_of_limitations for claiming a refund had expired with respect to all items except those relating to the protective claims for refund the correction of the error by way of a claim_for_refund was barred at the time the taxpayer first maintained in writing before the service that it was entitled to the deduction or credit in the year at issue in the determination proceeding thus we concluded that the taxpayer failed to satisfy the determination requirement in this regard we reached the following conclusion it is the service’s recomputation of the proposed adjustments to which the taxpayer now asserts that the mitigation provisions should apply however at the time the service performed this recomputation the period of limitations for filing a claim_for_refund had already expired the taxpayer had not kept the limitations_period open on the deferred gross_profit issue by filing a claim_for_refund thus where there has been no claim_for_refund there can be no final disposition of a claim_for_refund within the meaning of the mitigation provisions the taxpayer now requests reconsideration of the prior field_service_advice memorandum asserting that the deduction for production expenses which the service disallowed by way of the form_870 agreement was originally claimed on its period tax_return this is a new fact which was not evident when we considered the original request for field_service_advice neither the taxpayer nor the appeals officer assigned to this case is able to produce the period tax_return and show precisely where this deduction was claimed on such return assuming that the deduction for production expenses was in fact claimed on the period tax_return the taxpayer would have established that correction of the error by way of a claim_for_refund was not barred at the time the taxpayer first maintained in writing before the service that he was entitled to the deduction or credit circumstances of adjustment to open a closed_year under the mitigation provisions the facts must fit one of the following circumstances of adjustment described in sec_1312 double inclusion of item_of_gross_income double allowance of deduction or credit double exclusion of item_of_gross_income double disallowance of deduction or credit correlative deductions or inclusions for trusts or estates or for legatees beneficiaries or heirs correlative_deductions_and_credits for related corporations basis_of_property after erroneous treatment of prior transaction the only circumstance of adjustment under sec_1312 which is potentially applicable based on the facts of this case is the double disallowance of a deduction the opening of a closed_year is authorized where the result of a determination is a double disallowance of a deduction or credit such a double disallowance occurs where t he determination disallows a deduction or credit which should have been allowed to but was not allowed to the taxpayer for another taxable_year or to a related_taxpayer sec_1312 a double disallowance permits a deduction to be claimed in the correct year and permits a year otherwise closed to be opened for this purpose to establish an adjustment under this circumstance the taxpayer must show that the following conditions exist a deduction or credit was properly allowable for one year but was not allowed in that year a determination resulted in the disallowance of the deduction or credit in another year at the time the taxpayer first maintained in writing before the service or before the tax_court that he was entitled to the deduction or credit in the year at issue in the determination proceeding the year the deduction or credit was properly allowable was open for the purposes of filing a refund claim at the time of the determination a claim_for_refund of tax paid for the year of proper deduction was barred in the instant case it is true that some of the deductions that the service initially conceded that the taxpayer was entitled to in the revenue agent’s report for period and that the taxpayer alleges were claimed on its period return were ultimately disallowed in the form_870 agreement executed by the parties however the reason for the disallowance of the deductions initially claimed in period was not that the deductions should properly have been claimed in period the reason for the disallowance was the court opinion wherein the court held that certain production_costs incurred by the taxpayer may not be deducted in full immediately but instead must be treated as part of the cost_of_goods_sold on an installment_plan and therefore deducted ratably over the same tax periods in which the total sales_price is allowed to be spread thus the deductions disallowed in period would not necessarily be allowable in period but instead would have to be included as cost_of_goods_sold in corresponding fractions over the years in which installment payments continue to be received moreover although the available deferral from period carries over to period the period deferral is attributable to two factors the disallowance of the deductions for producers’ royalties claimed in period and the treatment of certain production expenses as costs of sales therefore it appears that a significant component of the deferral is initiated in period not period for period the amount of the overpayment which would have been refundable to the taxpayer was reduced based on the fact that the statute_of_limitations for payment of a refund had expired with respect to all issues except those for which the taxpayer had filed protective claims for refund however as stated above the portion of the refund disallowed for period was not the same item for which a deduction was disallowed in period for the period tax_year the taxpayer’s gross_profit would have been reduced from dollar_figurer to negative dollar_figurew by the inclusion as cost_of_goods_sold of production expenses although the original revenue agent’s report adjusted gross_profits to include producers’ royalties as an adjustment to cost_of_goods_sold the district_court further included direct expenses in cost_of_goods_sold thus the difference in the adjustment proposed in the revenue agent’s report and the adjustment ultimately agreed to was attributable to the district court’s decision that the taxpayer cannot deduct certain expenses currently but instead must include such expenses as costs of goods sold and defer the write off of such expenses in proportion to the installment payments received each year therefore some of the expenses which the taxpayer would have been allowed to write off in period are likely attributable to production expenses_incurred in period sec_1 and it is our understanding that the taxpayer’s production contracts are typically for several years in duration as they generally grant the taxpayer exclusive production and selling rights and the right to sub-license such rights for the full term of the copyright in the united_states see court opinion thus it is unlikely that all of the deductions disallowed in period would be allowable as deductions in period as such deductions must be written off over a period of several years in proportion to installment payments received each year based on the foregoing we conclude that the only deductions to which the mitigation provisions can properly be applied in this case are the deductions disallowed for period which are attributable to production expenses_incurred during that tax_year and which would have been deductible during period to the extent that such expenses are proportionate to the installment payments received during period by way of illustration we offer the following example suppose the taxpayer entered into ten production contracts in year each with a duration of ten years in the first year of the contract the taxpayer deducts all expenses for minimum royalties guarantees production expenses etc amounting to dollar_figure the service disallows dollar_figure of the deductions based on the conclusion that the only expenses deductible in year are those which are in proportion to the installment payments received in year the remaining dollar_figure would have to be deducted over the entire ten year period of the contracts in proportion to the installment payments received in each succeeding year thus the taxpayer would not be entitled to deduct in year the entire dollar_figure which was disallowed in year instead the taxpayer would deduct in year only those expenses which are in proportion to the installment payments actually received in year moreover we think it is imperative to ensure that the taxpayer in this case is not permitted to use the mitigation provisions to claim deductions for production expenses in period which are attributable to contracts entered into in period as noted above the taxpayer’s practice prior to examination by the service was to deduct all production expenses immediately although the government argued successfully in court that such expenses had to be deducted pro_rata over all the years during which the taxpayer received installment payments on its production contracts the service was precluded from making further assessments with respect to period therefore the taxpayer has already received the benefit of all deductions to which it is entitled for production expenses_incurred in year for this reason the taxpayer should not be allowed to attempt to use the mitigation provisions to claim any further deductions for year which are attributable to production expenses arising in year case development hazards and other considerations as noted above the taxpayer asserts that the deduction for production expenses which the service disallowed by way of the form_870 agreement was originally claimed on its period tax_return if the deduction was claimed on the period tax_return and was not disallowed by the service until execution of the form_870 we agree with the taxpayer that this would be equivalent to the final disposition of a claim_for_refund within the meaning of sec_1313 in this regard we note that sec_1313 includes items applied by the secretary in reduction of the refund_or_credit within the description of final disposition of a claim_for_refund sec_1_1313_a_-3 provides guidance on when a determination constitutes a final disposition of a claim_for_refund within the meaning of sec_1313 pursuant to sec_1_1313_a_-3 the disposition with respect to an item as to which the taxpayer’s contention in the claim_for_refund is denied becomes final upon the expiration of the time allowed by sec_6532 for instituting suit on the claim_for_refund unless the suit is instituted prior to the expiration of such period under these circumstances the taxpayer has one year from the date the determination became final to file a claim_for_refund prior to allowing any refund under the mitigation provisions in this case the administrative record should be checked carefully to verify that correction of the error by way of the taxpayer filing a claim_for_refund with respect to period was barred by the statute_of_limitations on the date of the determination generally the taxpayer has within years from the time the return was filed or year from the time the tax was paid to claim a credit or refund sec_6511 you have represented that at the time the form_870 was executed the statute_of_limitations had expired with respect to all items except those for which protective claims for refund had been filed we suggest that this information be verified by checking the transcripts of account to determine precisely when the return for period was filed and when the taxes were paid if correction of the error was not barred on the date of the determination the mitigation provisions would not be applicable in the instant case the form_870 was executed on date and approved by the joint_committee on taxation on date a the taxpayer did not institute a refund_suit prior to expiration of the time allowed by sec_6532 for instituting such a suit thus the taxpayer had two years from the date of the determination within which to institute a refund_suit and an additional year after that to file a claim_for_refund under the mitigation provisions insofar as the taxpayer filed a claim_for_refund on date b the taxpayer has timely asserted entitlement to the benefit of the mitigation provisions we note that there is some authority for the proposition that adjustments to cost_of_goods_sold such as the adjustments made in the instant case do not constitute deductions within the meaning of sec_1312 65_tc_422 aff’d 584_f2d_53 5th cir in b c cook sons the tax_court noted that there is a crucial distinction between the treatment of either basis or cost_of_goods_sold and deductible expenses both basis and cost_of_goods_sold are offsets employed in the computation of gross_income itemized_deductions on the other hand are subtracted from gross_income in arriving at taxable_income thus the court concluded that congress did not intend the mitigation provisions to apply to reductions to gross_income b c cook sons t c pincite in the instant case the adjustments to which the taxpayer asserts that the mitigation provisions apply are adjustments to cost_of_goods_sold however the service issued an action on decision indicating nonacquiescence with the tax court’s decision in b c cook sons a o d date in the action on decision the service stated that t he decision of the tax_court applies an overly-literal interpretation of the word ‘deduction’ as used in code sec_1312 the term deduction in code sec_1312 should be interpreted to refer to items which reduce gross_income whether included in the cost_of_goods_sold or deducted from gross_income in the technical sense moreover the service noted that the approach taken by the tax_court in b c cook sons conflicts with a number of decisions of the court of claims and the courts of appeals see eg gooch milling elevator co v 312_f2d_376 5th cir 265_f2d_293 7th cir moreover in revrul_58_327 1958_1_cb_316 and revrul_68_152 1968_1_cb_369 the service agreed to follow gooch milling elevator co and olin matheson chem corp respectively accordingly the service may not attempt to assert that adjustments to cost_of_goods_sold such as the adjustments made in the instant case do not constitute deductions for purposes of application of the mitigation provisions if you have any further questions please call by george e bowden technical assistant field service division
